COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
  In re:                                                         No. 08-20-00246-CV
                                                   §
  ROGELIO MARQUEZ,                                          AN ORIGINAL PROCEEDING
                                                   §
                                 Relator.                          IN MANDAMUS
                                                   §

                                        JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Yahara Lisa Gutierrez of the 65th District Court of El Paso County, and concludes

that Relator’s petition for writ of mandamus should be denied. We therefore deny the petition for

writ of mandamus and lift the stay order, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 30TH DAY OF JULY, 2021.


                                              JEFF ALLEY, Justice

Before Palafox, J., Alley, J., and Marion, C.J. (Ret.)
Marion, C.J. (Ret.), sitting by assignment